Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This action is in response to claims filed on December 18th, 2020. Claims 1, 23, and 32 is/are amended, claim(s) 27-31 and 33-48 is/are canceled. Further, claims 1, 15, 23, 26, and 32 are amended and claim(s) 16 is/are cancelled, as a result of the Examiner’s Amendment and interview conducted on March 31st, 2021 included herein. Claims 1-15, 17-26, and 32 are therefore pending and currently under consideration for patentability.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Davis Chin (Reg. No. 61,668) on March 31st, 2021 and April 2nd, 2021. The application has been amended as follows:

Amendments to the Claims:
(Currently Amended) A computing device in a client in a client-server environment, the computing device comprising:

a processing unit functionally coupled to the at least one memory and configured, by  the instructions, to receive a set of information from a data acquisition operation on the computing device wherein the set of information comprises a plurality of contents from text of user inputs, a first content of the plurality of contents representative of at least one intent of a user of the computing device, the data acquisition operation stores in real time, on a storage unit associated with the processing unit, the set of information from the text of the user inputs received from one or more of at least one application executing on the computing device or at least one application previously executed on the computing device;
to determine a relation between contents of the plurality of contents; 
to determine, at a first time, one or more intents of the user of the computing device based at least on the relation between the contents and the set of information; 
to prioritize the one or more intents based on the first time;
to determine, from the set of information, a time of occurrence of an event;
to cause a display device included in the computing device to present, as the user is entering input into a user interface associated with the computing device, intent related information that is based at least on the time of occurrence of the event and at least one intent of the one or more intents of the user of the computing device that was determined at, and prioritized based on, the first time, wherein the intent related information is further based on at least the set of information and a ranking based on at least one of a category advertisement type in relation to a particular intent and analytic information; and

to serve for display at the display device, as the user is entering input into the user interface at the second time, intent related information associated with the one or more intents that is prioritized, at the second time, based at least on the time of occurrence of the event.
2.            (Previously Presented) The computing device according to claim 1, wherein the processing unit is further configured to change the one or more intents dynamically based at least on the set of information, and wherein the processing unit is further configured to change the intent related information dynamically based on respective changes of the one or more intents.
3.            (Previously Presented) The computing device according to claim 2, wherein the event is related to at least a temporal aspect, interactions with an application executing on the computing device, a text input, or a location.
4.            (Previously Presented) The computing device according to claim 1, wherein the processing unit is further configured to process set of information using semantic analysis to identify words and phrases, and is further configured to process the words and phrases to identify contextual relations between at least the words to determine a likeliness of a word being grouped with other words of a phrase to determine a context of the phrase.
5.            (Previously Presented) The computing device according to claim 1, wherein the processing unit is further configured to determine an intent of the user of the computing device 
6.            (Previously Presented) The computing device according to claim 1, wherein the intent related information comprises at least one of an advertisement, a search string, a text, a video, an audio segment, a service, a Uniform Resource Locator (URL), or a computing device application.
7.            (Previously Presented) The computing device according to claim 1, wherein the one or more intents and the intent related information have at least one of a one-to-one relationship, a one-to- many relationship, or a many-to-one relationship.
8.            (Previously Presented) The computing device according to claim 1, wherein the processing unit is further configured to at least map the set of information  to a dictionary  or map a one of a first word or a first phrase of a first dictionary onto one of a second word or a second phrase of a second dictionary, and wherein  each of the first dictionary and the second dictionary is at least one of a language dictionary, a dictionary of search keywords, a dictionary of advertisements related words, a user-defined dictionary, or a intent mapping dictionary.
9.            (Previously Presented) The computing device according to the claim 8, wherein the processing unit is further configured to map a first intent predicted at one instance with a second intent fed at another instance in a first intent mapping dictionary.
10.          (Previously Presented) The computing device according to claim 8, wherein the set of information includes content in a first language and the intent related information is rendered in one of the first language or a second language.

12.          (Previously Presented) The computing device according to the claim 11, wherein the processing unit is further configured to divide the set of information in multiple priority levels, and the intent related information generated based at least on a first priority level of the multiple priority levels corresponds to a similar first priority in the look-up chain.
13.          (Previously Presented) The computing device according to claim 1, wherein the processing unit is further configured to store the one or more intents within a multi-dimensional vector associated with the user of the computing device, and further configured to generate each dimension of the multi-dimensional vector with a map between the one or more intents, the map  associated with at least one attribute related to at least time, a set of related intents, a location, a date, text entered at the time that, language of the text entered at the time, or user preferences.
14.          (Previously Presented) The computing device according to claim 13, wherein the processing unit is further configured to determine the intent related information by comparing the multi-dimensional vector associated with the user of the computing device with multi-dimensional vectors stored at a server.
15.          (Currently Amended) The computing device according to claim 1, wherein the processing unit is further configured to generate a is further configured to cause the display device to present the intent related information based at least on the set of information and the of the intent related information based at least on a set of historical information originated across one or more computing device applications.
16.          (Canceled) 
17.          (Previously Presented) The computing device according to claim 1, wherein the data acquisition acquires the set of information from at least one of a web application, a mobile application, or a desktop application,
wherein the web application comprises a first email client, a chat client, a first web page, a widget application, a search engine, or a first applet, and
wherein the mobile application comprises a home-screen application, a web browser, a second email client, a chat client, a second web page, or a second applet.
18.          (Previously Presented) The computing device according to claim 1, wherein the instructions are configured to be integrated as a plug-in into at least one of the web application, the mobile application, the desktop application, the home-screen application, and the widget application.
19.          (Previously Presented) The computing device according to claim 1, wherein the set of information comprises at least one of the contextual search information, contextual discovery information, contextual social information, contextual user preference context information, contextual user application interaction information.
20.          (Previously Presented) The computing device according to claim 1,wherein the instructions are configured to be integrated into a keyboard application for enabling typing of the 
21.          (Previously Presented) The computing device according to the claim 20, wherein the keyboard application is configured to display a selectable visual element indicative of a hyper-contextual discovery key indicative of presence of any intent related information while a text is being typed or recently typed using the keyboard application.
22.          (Previously Presented) The computing device according to claim 1, wherein the processing unit is configured to process the set of information based at least on semantic analysis and sentiment analysis.
23.          (Currently Amended) A computer-readable non-transitory storage medium having instructions encoded thereon that, in response to execution, cause a computing device to facilitate or perform operations comprising:
receiving, a set of information from a data acquisition operation, wherein the set of information comprises a plurality of contents from text of user inputs, a first content of the plurality of contents being representative of at least one intent of a user of the computing device, the data acquisition operation stores in real time, on a storage unit associated with the processing unit, the set of information from the text of the user inputs received from one or more of at least one application executing on the computing device or at least one application previously executed on the computing device;
determining a relation or a map between contents of the set of information; 
determining, at a first time, one or more intents of the user of the computing device based at least on the relation or map between the contents of the set of information;
prioritizing the one or more intents based on the first time;

causing the display device to present, as the user is entering input into a user interface associated with the computing device, intent related information that is based at least on the time of occurrence of the event, and on the at least one intent of the one or more intents of the user of the computing device that was determined at, and prioritized based on, the first time, wherein the intent related information is further based on at least the set of information and a ranking based on at least one of a ranking based on at least one of a category advertisement type in relation to a particular intent and analytic information;
prioritizing, at a second time that is different from the first time, the one or more intents based at least on the time of occurrence of the event, wherein the one or more intents were previously determined at, and previously prioritized based on, the first time, wherein the second time is subsequent to the first time; and
serving for display at the display device, as the user is entering input into the user interface at the second time, intent related information associated with the one or more intents that is prioritized, at the second time, based at least on the time of occurrence of the event.
24.          (Previously Presented) The computer-readable non-transitory storage medium according to the claim 23, changing the one or more intents dynamically based at least on the set of information, and changing the intent related information dynamically based on change of intents.

26.          (Currently Amended) The computer-readable non-transitory storage medium according to claim 23, generating a of the intent related information based at least on a set of historical information originated across one or more computing device applications.
27-31. (Cancelled)
(Currently Amended) A computer-readable non-transitory storage medium having instructions encoded thereon that, in response to execution, cause a computing device in a client-server environment to facilitate or perform operations comprising:
receiving a set of information from a data acquisition unit included in the computing device, wherein at least a part of the set of information is previously or currently being originated across two or more unrelated computing device applications using a keyboard application, and wherein the set of information comprises a plurality of contents, a first content of the plurality of contents being representative of at least one intent of a user of the computing device, the data acquisition unit store in real time, on a storage unit associated with the processing unit, the set of information from one or more of at least two applications currently executing on the computing device or at least two applications previously executed on the computing device;

determining, at a first time, at least one intent of the user of the computing device based on the relation and the set of information; 
determining, from the set of information, a time of occurrence of an event, wherein intent related information is configured to be presented, as the user is entering input, at the first time, into a user interface associated with the computing device, on a display device included in the computing device, wherein the intent related information is based at least on the time of occurrence of the event, and on at least one intent of the one or more intents of the user of the computing device that was prioritized based on the first time, wherein the intent related information is further based on at least the set of information and a ranking based on at least one of a ranking based on at least one of a category advertisement type in relation to a particular intent and analytic information; and
prioritizing, at a second time that is subsequent to the first time, the at least one intent based at least on the time of occurrence of the event, wherein the at least one intent was previously determined at, and previously prioritized based on, the first time, wherein the intent related information associated with the at least one intent, that is prioritized at the second time and based at least on the time of the occurrence of the event, is configured to be presented, as the user is entering input, at the second time, into the user interface.
33-48. (Cancelled).


Claim Rejections - 35 USC §101 
Per Applicant’s amendments and arguments with respect to the rejection of claims 1-15, 17-26, and 32 under 35 U.S.C. 101 been fully considered and patent eligible.
More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of serving intent related information prioritized based on received input of user interacting with an application further based on time of occurrence to display to user. (i.e. “Certain Methods of Organizing Human Activity”) (i.e. “PEG” Revised Step 2A Prong One=Yes).
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of “a display device included in the computing device to present, as the user is entering input into a user interface associated with the computing device, intent related information that is based at least on the time of occurrence of the event and at least one intent of the one or more intents of the user of the computing device that was determined at, and prioritized based on, the first time, wherein the intent related information is further based on at least the set of information and a ranking based on at least one of a category advertisement type in relation to a particular intent and analytic information; and to prioritize, at a second time that is different from the first time, the one or more intents based at least on the time of occurrence of the event, wherein the one or more intents were previously determined at, and previously prioritized based on, the first time, wherein the second 
More specifically, the Examiner notes that as per [0002] of Applicant’s published specification, it I stated that “conventional on-line marketing and advertising techniques are often limited in their ability to provide contextually relevant information to the end-users.” In addition, as per [0073], it is stated that “search advertisements are prioritized at server end, they are ranked and displayed at notification region to user by considering several factors at user's computing device end like user preference, time, location, recent input contextual information, recent search advertisements viewed, recent language of conversion, recent conversation type, recent language type used for conversation, mood type, sentiment etc. The search advertisements are displayed to user based on global ranking or local region ranking. In addition, the recommendation engine may consider user's long term interest or short term interest based on user's historic contextual information and preferences.”
Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 1-15, 17-26, and 32 are deemed patent eligible.

Claim Rejections - 35 USC §112 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 1-15, 17-26, and 32 under 35 U.S.C. 112 been fully considered and are persuasive (See Remarks 12 dated December 18, 2020). The 35 USC 101 rejection of claims 1-15, 17-26, and 32 has been withdrawn. 

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 1-15, 17-26, and 32 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1-3, 5-6, and 8-12 is withdrawn (Refer to Applicant’s Remarks dated 12/18/2020, page(s) 13-17).

Allowable Subject Matter
Claims 1-15, 17-26, and 32 are allowed. The closest prior art of record is U.S Pub. 20120239761 (“Linner”) in view of U.S Pub. 20130036117 (“Fisher”) in view of U.S Pub. 20120084248 (“Gavrilescu”). 
The following is an examiner’s statement of reasons for allowance:
The Examiner was unable to find the specific limitation of a display device to present intent related information that is based at least on the time of occurrence of the event and at least one intent of the one or more intents of the user of the computing device that was determined as the user is entering input into a user interface associated with the computing device and prioritized based on, the first time, wherein the intent related information is further based on at least the set of information and a ranking based on at least one of a category advertisement type 
Furthermore, as it relates to the current independent claims 1, 23, and 32, the Examiner notes the previously applied prior art reference of US Pub. 20120239761 (“Linner”) was directed towards the entirety of the claimed subject matter and was the best known reference to one of ordinary skill in the art to address the instant claims, Linner simply does not disclose and/or teach the specific prioritize one or more intents based at least on the time of occurrence of the event that were previously prioritized based on the first time wherein the second time is subsequent to the first time.
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL reference remedies the deficiencies of the previously applied Linner reference, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/Primary Examiner, Art Unit 3682